Citation Nr: 0200580	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  94-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
disabling for residuals of a low back injury.

2.  Entitlement to an initial rating greater than zero 
percent for hearing loss of the left ear. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from April 1989 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1993 from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of low back injury and assigned a zero percent 
rating effective from December 23, 1992.  The RO also granted 
service connection for hearing loss of the left ear and 
assigned a zero percent evaluation effective from December 
23, 1992.  

Although the RO increased the evaluation for residuals of a 
low back injury to 10 percent in a rating decision in June 
1994 and then to 20 percent in a rating decision in January 
1997, both effective from December 23, 1992, the claim 
remains in appellate status.  On a claim for original or 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

During the pending appeal the veteran's claims file was 
transferred to the Phoenix, Arizona Regional Office.  

The issue of a higher rating for residuals of a low back 
injury will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  Since December 1992, the veteran has had Level I hearing 
in the left ear.  Any hearing loss in the right ear is not 
service-connected. 

3.  The veteran's left ear hearing loss does not present an 
unusual or exceptional disability picture, and is not shown 
to markedly interfere with employment or require frequent 
inpatient care as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than zero 
percent for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2001); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1998) (effective prior 
to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The most recent audiogram reflected in the veteran's service 
medical records was performed on October 21, 1991, at which 
time pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
20
20
15
20
15

In a rating decision in April 1993 the RO granted service 
connection for hearing loss of the left ear and assigned a 
zero evaluation from December 1992 under Diagnostic 
Code 6100.  It was noted that the veteran had normal hearing 
in his right ear.  The veteran disagreed with the zero 
percent evaluation and initiated this appeal.  

The veteran was afforded a VA audiological evaluation in 
February 1994.  The veteran reported a hearing loss in one 
ear only and stated that he had difficulty hearing in most 
situations.  He reported noise exposure from turbines, 
machinery, and equipment during his military service.  Pure 
tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
0
5
5
LEFT
NA
5
0
5
5

The average pure tone threshold was reported to be 4 decibels 
for the right ear and "6" for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 96 percent in the left ear.  The VA 
examiner's summary of the audiology test results indicated 
that hearing was within normal limits in both ears and speech 
discrimination ability was excellent for both ears.  The 
middle ear function was normal.  

A rating decision in June 1994 confirmed and continued the 
zero percent evaluation and a supplemental statement of the 
case was issued in June 1994.  The RO conducted an 
administrative review in January 1997 regarding the veteran's 
back disability, and confirmed and continued the zero percent 
evaluation for hearing loss of the left ear.  The RO issued a 
supplemental statement of the case in February 1997. 

The veteran was afforded a VA audiological examination in 
March 1997.  It was noted that he did not complain of hearing 
loss.  Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
0
5
5
LEFT
NA
5
5
0
0

The average pure tone threshold for the right ear was 5 
decibels and for the left ear was 3 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  The 
examiner noted that the audiological results did not indicate 
the necessity for medical intervention.  The summary of the 
audiologic test results was that hearing was within normal 
limits bilaterally.  

A supplemental statement of the case was issued in June 1997.  

On the VA audiological evaluation in April 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
0
10
5
LEFT
NA
10
5
15
10

The average pure tone threshold for the right ear was 6 
decibels and for the left ear was 10.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  The examiner 
commented that bilateral hearing was within normal limits.  

Legal Criteria

Disability evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2001).


In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998) (effective prior to June 10, 1999); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999) (38 C.F.R. 
§ 4.85 was amended effective June 10, 1999, but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns of 
hearing impairment" under the amended 38 C.F.R. § 4.86).

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. 38 C.F.R. § 4.86 
(2000); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate. 38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (2000).  38 C.F.R. § 
4.85(f) (2001).  See also Boyer v. West, 210 F.3d 1351 
(Fed.Cir. 2000).  Compensation is only payable for the 
combination of service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
a nonservice-connected disability.  38 C.F.R. § 3.383 (2001).  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board's consideration of the new regulations 
in the first instance is not prejudicial to the veteran 
inasmuch as the regulations merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The RO provided the veteran a copy 
of the applicable rating decision and forwarding letter which 
in combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case that provided a 
summary of the evidence, the applicable law and regulations, 
and a discussion of the facts of the case.  In addition, in 
July 2001, the RO informed the veteran that if he had 
additional evidence that had not been previously considered 
with regard to the issues on appeal to submit it and forms 
were enclosed for the veteran to complete and return if he 
wanted VA to obtain any evidence for him.  Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  The RO secured treatment records and also had the 
veteran examined in respect to the disorder at issue.  Thus, 
the duty to assist the veteran has also been satisfied and he 
will not be prejudiced by the Board deciding the merits of 
his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  Because the veteran's claim was filed 
before the regulatory change occurred, he would be entitled 
to application of the version most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
effective date of June 10, 1999, for the revised criteria 
prevents the application of those criteria prior to that 
date.  Thus, prior to June 10, 1999, only the old criteria 
will apply, but from June 10, 1999, to the present the 
veteran is entitled to the application of the criteria most 
favorable to him.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Karnas, 1 Vet. App. at 311.   Prior to June 10, 1999, 
the severity of hearing loss was determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 through 6110 
(1998).  Effective June 10, 1999, the severity of hearing 
loss continues to be determined by comparison of audiometric 
test results with specific criteria set forth at 38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100.  See also 64 Fed. Reg. 
25208 and 25209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  There were no substantive changes 
in the language with regard to hearing disabilities that are 
not considered "exceptional patterns of hearing impairment" 
under the amended 38 C.F.R. § 4.86.  The numerical standards 
by which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.

The veteran is not entitled to consideration under the 
amended 38 C.F.R. § 4.86 for the left ear because (1) he does 
not have a pure tone threshold of 55 decibels or more in all 
four frequencies in that ear, and (2) he does not have a pure 
tone 
threshold of 70 decibels or more at 2000 Hertz in that ear.  
See 38 C.F.R. § 4.86 (2001).  Since hearing loss in the left 
ear does not show an exceptional pattern of hearing 
impairment, the revised criteria do not result in any 
substantive changes with regard to evaluating the veteran's 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2001); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998). Therefore, the amended criteria are not more 
favorable in this case.  See VAOPGCPRC 3-2000 (April 10, 
2000).

As previously noted, when impaired hearing is service-
connected in only one ear, and the veteran is not totally 
deaf in both ears, the nonservice-connected ear will be 
assigned a Roman Number I designation for hearing impairment.  
38 C.F.R. § 4.85(f) (2001).  Prior to the enactment of 38 
C.F.R. § 4.85(f), hearing loss in a nonservice-connected ear 
was considered normal hearing for purposes of computing the 
service-connected disability rating, unless the claimant was 
totally deaf in both ears.  In other words, in the absence of 
total bilateral deafness, a hearing loss in a nonservice-
connected ear was assigned Level I hearing.  VAOPGPREC 32-97 
(Aug. 29, 1997).  Thus, the new regulations resulted in no 
substantive changes with regard to the evaluation of a 
hearing loss in a nonservice-connected ear.

In addition, although the new regulations were not in effect 
when the April 1993 rating decision was made, the RO 
considered the new regulations and provided notice to the 
veteran and his representative in a Supplemental Statement of 
the case issued in August 2000.  Since the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The rating to be assigned for hearing loss is not a matter of 
judgment.  The scores of the hearing tests are compared with 
the appropriate chart(s) and the results are read.  As 
described by the Court, the assignment of disability ratings 
in hearing cases is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under both the new and old regulations, evaluations of 
defective hearing range from zero to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from service-connected 
defective hearing.  The evaluations derived from the schedule 
are intended to make proper allowance for improvement by 
hearing aids.  See 38 C.F.R. § 4.85-4.87 (1998); see also 64 
Fed. Reg. 25208 and 25209, published at 38 C.F.R. § 4.85 
(effective June 10, 1999).

In this case, the basis for the grant of service connection 
for left ear hearing loss is not clear since the last hearing 
test documented in the service medical records did not show 
hearing disability nor did the initial (or any subsequent) VA 
audiological evaluation.  See 38 C.F.R. § 3.385 (2001).  In 
any event, in February 1994 the veteran's left ear had an 
average pure tone threshold of 4 decibels, which was noted as 
"6" in the report, apparently in error.  The speech 
recognition ability for the left ear was 96 percent.  Right 
ear hearing was within normal limits.  Regardless of whether 
the pure tone average for the left ear was 4 or 6 decibels, 
these findings reflect Level I hearing for the service-
connected left ear.  When both ears have Level I hearing, a 
zero percent rating is warranted.  38 C.F.R. § 4.85 
Diagnostic Code 6100 (2001).

The March 1997 audiology evaluation revealed an average pure 
tone threshold of 3 decibels in the left ear, with speech 
recognition ability of 94 percent.  Hearing for the right ear 
was within normal limits.  Thus, the veteran had Level I 
hearing for each ear, thereby warranting a zero percent 
rating.  38 C.F.R. § 4.85 Diagnostic Code 6100 (2001).

The April 1999 audiology evaluation revealed an average pure 
tone threshold of 10 decibels in the left ear.  The speech 
recognition ability for the left ear was 96 percent.  These 
findings reflect Level I hearing for the left ear, which 
combined with Level I hearing for the right ear results in a 
zero percent rating.  38 C.F.R. § 4.85 Diagnostic Code 6100 
(2001).

In determining the appropriate rating for hearing loss, the 
rating criteria contained in 38 C.F.R. § 4.85 apply.  By 
applying those criteria the Board finds that the criteria for 
a compensable rating have not been met since the initiation 
of the veteran's claim.  Fenderson, 12 Vet. App. at 119.  
Thus, the preponderance of the evidence is against the appeal 
to establish entitlement to a compensable disability rating 
for hearing loss of the left ear.  As the preponderance of 
the competent evidence in this case clearly is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991) 
are not for application.

The Board further notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluations including those relevant 
to impairment of hearing.  Again, he has been afforded 
examinations and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

Extraschedular Consideration

The current zero percent evaluation under Diagnostic Code 
6100 encompasses a range of hearing acuity, including some 
degree of hearing impairment.  The percentages found in the 
Rating Schedule, however, are established by regulation to 
reflect the average impairment in earning capacity resulting 
from the various diseases and injuries and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  The current zero percent 
evaluation does not mean that the veteran has no impairment 
of earning capacity or difficulty in employment; it just 
means that the degree of impairment, or level of disability, 
is noncompensable.  In fact, Diagnostic Code 6100 provides a 
zero percent evaluation for even a greater degree of hearing 
loss than the veteran's.  In other words, the veteran could 
have worse hearing in his left ear and still meet the 
requirements for only a zero percent disability rating.

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's service- 
connected hearing loss presents an unusual disability picture 
with such factors as frequent periods of hospitalization or 
marked interference with employment.  Clearly, his left ear 
hearing loss has not required frequent periods of 
hospitalization and he has been working full time as an air 
conditioning technician.  There is no indication that his 
left ear hearing loss has markedly interfered with employment 
or otherwise results in an unusual disability picture.


ORDER

An evaluation higher than zero percent for left ear hearing 
loss is denied. 


REMAND

In regard to the claim for a higher rating for the veteran's 
back disability, the provisions of Fenderson apply inasmuch 
as this appeal was initiated from the rating decision that 
granted service connection.  Thus, it must be determined 
whether staged ratings are warranted in this case.  

The most recent medical evidence of record pertaining to the 
veteran's back disability appears to show increased back 
symptoms as of April 2001, when he was seen at a VA clinic 
with complaints of lower back pain radiating to his right leg 
since the previous evening, after having worked in his yard.  
He also reported having had numbness of his right leg the 
previous night.  The examiner noted that the veteran strained 
his back while pulling weeds and the veteran was instructed 
to continue the Motrin and not to go back to work until he 
could walk better.  The veteran was seen the following day 
noting that he was still having pain and could not go back to 
work.  Later that month he was seen again for a complaint of 
low back pain, at which time the assessment was acute muscle 
spasm.  An entry in June 2001 notes that the veteran 
completed back school with instruction in proper diet, 
exercise, posture, and body mechanics as well as anatomy of 
the spine.  No further physical therapy was indicated.  

There is no subsequent medical evidence of record regarding 
the veteran's back disability.  Thus, the status of his back 
following the completion of "back school" and whether, in 
essence, his condition reverted to its pre-April 2001 status 
are unknown.  Accordingly, this matter is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The veteran should be contacted for 
information as to any evaluation or 
treatment for his back that he has 
received since April 2001, and the RO 
should obtain all VA and any private 
medical records pertaining to the 
veteran's back subsequent to April 2001.  
If any requested medical records can not 
be obtained, proper notification should be 
provided tio the veteran.  

3.  Thereafter, the veteran should be 
afforded VA neurological and orthopedic 
examinations to assess the status of his 
back disability.  The claims file must be 
made available to and reviewed by the 
examiners, who should thoroughly examine 
the veteran and ensure that he is afforded 
any indicated diagnostic studies.  The 
neurologist should assess whether the 
veteran has disc disease and, if so, 
whether it is at least as likely as not 
related to the service-connected back 
injury.  The neurologist also should 
determine whether the veteran manifests 
(a) symptoms compatible with sciatic 
neuropathy with characteristic pain, (b) 
demonstrable muscle spasm, (c) absent 
ankle jerk, and/or (d) other neurological 
findings appropriate to the site of the 
diseased disc.  If any of the foregoing 
are shown, the neurological examiner 
should state whether they are 
manifestations of the service connected 
back disability.  The orthopedic examiner 
should determine whether the veteran does 
or does not have muscle spasm on extreme 
forward bending, unlitateral loss of 
lateral spine motion, listing of the whole 
spine to the opposite side, positive 
Goldthwait's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
range of motion of the veteran's 
lumbosacral spine in all planes should be 
reported in degrees, and the examiner 
should state what normal motion is in 
degrees.  The examiners also (1) should 
discuss whether the increase in symptoms 
in April 2001, following working in the 
yard, was independent of the service-
connected back disability and can be 
dissociated therefrom; and (2) in regard 
to the service-connected back disability, 
they should address  the factors mentioned 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  If 
possible any additional functional loss 
due to pain or other factors should be 
expressed in additional degrees of limited 
motion.  

4.  Thereafter, the RO should review the 
record and determine whether an increase 
in the rating for the veteran's back 
disability is warranted for any period of 
time (staged ratings) since his separation 
from service.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

